         Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 1 of 19
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x
UNITED STATES OF AMERICA,

                              Plaintiff,

              -against-                                                          19-cr-0780 (LAK)


SYLVIA ASH,

                     Defendant.
------------------------------------------x


                                  MEMORANDUM OPINION


                              Appearances:

                                      Eli J. Mark
                                      Daniel C. Richenthal
                                      Assistant United States Attorneys
                                      Alona Katz
                                      Special Assistant United States Attorney
                                      GEOFFREY S. BERMAN
                                      UNITED STATES ATTORNEY
                                      Attorneys for Plaintiff

                                      Carrie H. Cohen
                                      MORRISON & FOERSTER LLP
                                      Attorney for Defendant


LEWIS A. KAPLAN, District Judge.

              Sylvia Ash, a New York State judge, has been charged with conspiring to

obstruct, and obstructing, a federal investigation into the embezzlement and fraud perpetrated by

the chief executive officer and president of the Municipal Credit Union (“MCU”), Kam Wong.1

Ash had served on the MCU’s board of directors from 2008 until August 2016, the last fifteen


1



       Complaint [DI 1] [hereinafter “Compl.”] ¶¶ 9-10.
         Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 2 of 19
                                                                                                  2

months as its chair.2 From at least 2012 until 2016, Ash received thousands of dollars in

reimbursements and other benefits from the MCU, such as Apple devices, tickets to sporting

events, and airfare.3 The government alleges that in 2015 alone, the MCU spent approximately

$63,408 for the benefit, or at the direction, of Ash, the most of any director that year.4 After her

resignation, Ash allegedly continued to receive gifts from the MCU and/or Wong, who obtained

items from, or charged them to, the MCU.5 It further alleges that in 2017, even though she had

resigned from the board, the MCU spent approximately $4,284 for Ash’s benefit.6 Among the

items Ash received was an iPhone, in January 2018, from Wong.7

                The government charges that in January 2018, Ash signed a false and misleading

memorandum purporting to justify millions of dollars that Wong had received from the MCU.8

It alleges also that she later concealed and deleted text messages and emails, wiped the iPhone’s

contents, and made false and misleading statements to federal investigators.9 Based on this

alleged conduct, Ash was indicted on one count of conspiracy to obstruct justice and two

substantive counts of obstruction.

                The matter is before the Court on Ash’s motion to suppress: (1) all evidence

based on or derived from the iPhone, (2) all evidence obtained by search warrants executed on

2

       Id. ¶ 11(f).
3

       Id. ¶ 12(b).
4

       Id.
5

       Id. ¶¶ 12(b)-(c).
6

       Id. ¶ 12(c).
7

       Id. ¶¶ 21-25, 33(e).
8

       Id. ¶¶ 10, 14-28; see also Indictment [DI 9] ¶¶ 2, 4-5.
9

       Compl. ¶¶ 29-46; see also Indictment ¶¶ 2-4, 6.
            Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 3 of 19
                                                                                                        3

two of Ash’s personal email accounts, (3) statements made in interviews with the government,

and (4) her grand jury testimony. In the alternative, Ash seeks discovery and an evidentiary

hearing related to this evidence. For the reasons set forth below, the motion is denied in its

entirety.



                                                Facts

I.      The Government’s Investigation and Ash’s Alleged False and Misleading Statements

                During his tenure as chief executive officer and president, Wong embezzled

approximately $9.9 million dollars from the MCU by submitting requests for various

employment benefits to which he was not entitled.10 These included reimbursements for dental

work, vehicle expenses, and payments in lieu of long-term disability insurance (“LTD Offset

Payments”).11

                In January 2018, upon learning of the criminal investigation, Wong sought to

obstruct justice by making misleading statements to federal investigators and by creating false

documents related to the LTD Offset Payments, one of which Ash signed.12 That same month,

Wong provided Ash with an Apple iPhone.13

                The government continued its investigation into Wong throughout 2018. As part

of the investigation, it served Ash with subpoenas on March 13, 2018 and June 18, 2018 that

requested various documents related to and communications with Wong.14 Ash did not produce

10

        Declaration of Carrie H. Cohen [DI 37] [hereinafter “Cohen Decl.”] Ex. E at ECF 9-10, 39- 40.
11

        Id. at ECF 9-11.
12

        Id. at ECF 10-13; Compl. ¶¶ 4-5.
13

        Compl. ¶¶ 20-21, 25, 33(e).
14

        Id. ¶¶ 31, 35.
         Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 4 of 19
                                                                                                    4

any materials in response to the first subpoena.15 On or about July 6, 2018, Ash produced

documents responsive to the second subpoena through her then-retained counsel, Roger

Archibald.16 The government alleges that this production was incomplete.17

               Between March 1, 2018 and July 9, 2018, the government conducted four

interviews of Ash in which she allegedly made false and misleading statements.18 She was

represented by counsel (Archibald) only for her July 9, 2018 interview. On August 16, 2018,

Ash appeared before the grand jury, again represented by Archibald.19



II.    The MCU’s Investigation and Ash’s Alleged Destruction of Evidence from the iPhone

               The MCU also investigated Wong’s misconduct.20 In connection with its internal

investigation, the MCU on June 19, 2018 sent Ash a letter requesting the return of any electronic

devices issued to her by the MCU, or by any current or former MCU employees, and instructed

her not to “wipe, delete, reset, factory restore, image or copy” any such devices.21 The letter did

not include any information about the MCU’s – or government’s – possible uses of the iPhone or

15

       Id. ¶¶ 32-34.
16

       Id. ¶ 39.
17

       Id.
18

       Id. ¶¶ 29, 32-33, 42-43.
19

       Id.
20

       Cohen Decl. Ex. E at ECF 40.
21

       Id. ¶ 36; Cohen Decl. Ex. O.

       The MCU previously had requested that Ash return all MCU-issued devices via an email from the
       MCU operations manager on May 14, 2018. Compl. ¶ 36 n.10; Cohen Decl. U. The following
       day, the operations manager instructed Ash to disregard the earlier email “since you’ve had the
       devices for 3 years or more.” Cohen Decl. U. at ECF 2. Ash did not inform the operations
       manager that she had received an iPhone from Wong four months earlier, and instead responded:
       “No comment!!!” Id.
          Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 5 of 19
                                                                                                    5

its contents.22

                  On June 23, 2018, Ash went to an Apple store to have the contents of the iPhone

transferred to another device.23 According to Apple’s customer service notes, “[the] customer

came in with two iPhones [and] would like to set one up with iCloud restore and the second to

clear completely.”24

                  On July 13, 2018, the MCU sent Ash another letter with substantially the same

request and instructions as in its June letter.25 This time, the letter cited the iPhone explicitly as

an example of a “MCU-owned device[]” in Ash’s possession.26 In response, Ash returned the

iPhone and an Apple watch to the MCU through Archibald.27 A letter accompanying the

electronics stated that Ash “had not wiped, deleted, reset, factory restored, imaged or copied any

of MCU’s devices.”28 The government alleges that this statement was false.29

                  Several months later, the MCU’s outside counsel delivered the iPhone to a cyber

services firm.30 On October 30, 2018, the MCU executed a “Consent to Search” form with

22

        See Cohen Decl. Ex. O.
23

        Compl. ¶ 37.
24

        Id.
25

        Id. ¶ 45; Cohen Decl. Ex. R.
26

        Cohen Decl. Ex. R.
27

        Compl. ¶ 45.

        Ash, again through Archibald, returned two iPads four months later. Government’s Opposition to
        the Motion to Suppress [DI 42] [hereinafter “Gov’t. Op.”] Ex. 3. The cover letter accompanying
        the iPads stated that they were previously “delivered to [Archibald’s] office by Judge Ash,”
        and “were apparently mislaid and not returned to MCU per their request.” Id.
28

        Gov’t. Op. Ex. 1.
29

        Compl. ¶ 46.
30

        Id.
           Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 6 of 19
                                                                                                 6

respect to the iPhone and other MCU-issued devices.31 The government took possession of the

iPhone on November 9, 2018 and transferred it to the New York County District Attorney’s

device laboratory.32 A forensic analyst subsequently discovered that the phone had been wiped,

precluding the recovery of previously stored text messages or emails.33



III.   Wong’s Guilty Plea and the Charges Against Ash

               On December 2, 2018, Wong pled guilty to embezzlement from the MCU.34 In

his plea agreement, he acknowledged “endeavoring to obstruct and impede and obstructing and

impeding the administration of justice with respect to the criminal investigation into this matter,

and agreeing with one or more others to do the same[.]”35

               On October 4, 2019, the government filed a criminal complaint against Ash

alleging that she was one of the individuals with whom Wong conspired to obstruct justice and

that she had committed the substantive offense of obstruction.36 She was indicted later that

month.37




31

       Cohen Decl. Ex G.
32

       Compl. ¶ 46.
33

       Id.
34

       Id. ¶ 11(g).
35

       Id.
36

       DI 1.
37

       DI 9.
         Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 7 of 19
                                                                                                  7

                                              Discussion

I.     The iPhone

               The Fifth Amendment provides that no person “shall be compelled in any

criminal case to be a witness against himself.”38          This privilege against self-incrimination

extends to the production of records when the act of production – independent of the record’s

contents – is “(1) compelled, (2) testimonial, and (3) incriminating.”39 The individual claiming a

violation of the privilege by compulsory production must demonstrate that the production was

the result of coercion by or attributable to the government.40

               Ash contends that any evidence based on or derived from the iPhone should be

suppressed because it was obtained in violation of her Fifth Amendment right against self-

incrimination. Her argument is premised on the assertion that government was directly involved

in the MCU’s June 19, 2018 and July 13, 2018 letters requesting the iPhone’s return. She would

have the Court infer this based on the premise that the government – and not the MCU – would

have had an interest in her iPhone data as of June 2018, as Ash no longer was an MCU board

member and the device had been used for personal, rather than business, purposes. She contends

that this inference is bolstered by the “near[] simultaneous[]” timing of the letters and the June

18, 2018 subpoena requesting communications between Ash and Wong, that the MCU’s internal

investigation would have “long been completed” by June 2018, and that the government did not

explicitly deny that it was involved with the request and is otherwise unwilling to provide its




38

       U.S. Const. amend. V.
39

       In re Three Grand Jury Subpoenas Duces Tecum Dated January 29, 1999, 191 F.3d 173, 176 (2d
       Cir. 1999).
40

       United States v. Stein, 541 F.3d 130, 146-47 (2d Cir. 2008).
         Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 8 of 19
                                                                                               8

communications with the MCU regarding the return of the iPhone.41 Taken together, Ash argues

that the MCU’s actions were attributable to the government.

               The government responds that “it informed the defendant . . . that . . . the

Government did not ask or direct MCU to request the defendant to return the iPhoneX (or any

other device) to MCU.”42      This arguably falls short of an unambiguous assertion that the

government was not involved, even indirectly, with the MCU’s request for the phone. Just the

same, the facts relied on by Ash to support an inference of government involvement are far from

compelling.

               First, it seems quite reasonable that the MCU, when investigating Wong’s

fraudulent spending and reimbursements, would have been interested in Ash’s MCU-issued

devices. Ash had received thousands of dollars in gifts and benefits from the organization, often

at Wong’s behest, both before and after her resignation from the board of directors.43

               Second, while the June subpoena and June MCU letter were sent one day apart,

Ash’s argument ignores the fact that the first subpoena was sent three months prior to the

MCU’s June letter.44

               Third, the MCU’s June 13, 2018 press release in which it announced that it was

“conducting its own internal investigation led by outside counsel” undermines Ash’s claim that




41

       Defendant’s Memorandum in Support of the Motion to Suppress [DI 36] [hereinafter “Def.’s
       Mem.”] at 10-11.
42

       Gov’t. Op. at 15.
43

       See Compl. ¶ 12.
44

       Id. ¶ 31.
          Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 9 of 19
                                                                                                       9

the internal investigation had “long” been completed by the time the MCU sent its June 19, 2018

letter requesting the return of Ash’s MCU-issued devices.45

                Finally, Ash overlooks the fact that the government did not gain possession of her

phone until November 2018, approximately four months after the MCU had received it, an

unlikely delay if the government had directed the MCU’s request.46

                In the last analysis, however, it is unnecessary to resolve the question whether

there was “a sufficiently close nexus between the State and the challenged action of the [MCU]

so that the action of the latter may be ‘fairly treated’ as that of the State itself,” 47 or even to hold

a hearing. Ash’s argument fails regardless of whether the government somehow instigated the

MCU’s request.

                Suppression is unwarranted where, as here, a defendant is unable to demonstrate

that the production was compelled. In the context of records production, the Second Circuit has

held that the compulsion element was met in a case in which the defendant was ordered to sign a

consent form after he had refused to do so.48 In contrast, there is no evidence to suggest that the

MCU exerted any pressure on Ash, much less pressure sufficient to “deprive[] [Ash] of [her]

free choice” to return the phone.49 Rather, Ash simply complied with the organization’s request

to return the phone.




45

        Press Release, MCU, Municipal Credit Union Board Terminates Kam Wong (Jun. 13, 2018),
        https://www.nymcu.org/aboutmcu/mcu-board-terminates-kam-wong.aspx.
46


47
        Compl. ¶ 46.
        Stein, 541 F.3d at 146 (citation omitted).
48

        In re Grand Jury Subpoena, 826 F.2d 1166, 1168-69 (2d Cir. 1987).
49

        See Garrity v. State of New Jersey, 385 U.S. 493, 496 (1967) (internal quotation marks and
        citation omitted).
        Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 10 of 19
                                                                                                    10

               Ash nevertheless argues that she was coerced into turning over the iPhone. The

coercion is said to have consisted of the failure to inform her that the government would search

her phone or that it could be used against her in a criminal prosecution. By failing to do so, she

contends that the government “engaged in . . . duplicity [by] hiding the true nature and intended

purpose of the MCU’s request”50

               Ash’s theory of coercion by deception is unavailing, and would be so even if the

government put the MCU up to asking for the iPhone.                  “Inculpatory statements are not

involuntary when they result from a desire to cooperate, or from a defendant’s ignorance of, or

inattention to, his right to remain silent.”51 The privilege against self-incrimination is not

violated where the individual responds to a request without knowledge that he or she is the

subject of an ongoing criminal investigation.52 Nor is it violated by duplicitous conduct –

whether that conduct is “false, misleading, or intended to trick” – unless the defendant’s will

was “overborne” by the deception.53

               Ash has failed to adduce evidence from which it might be inferred that her will

was overborne. As the government observes,

               “At the time when the defendant—an experienced lawyer and judge—returned
               the iPhone X, among other things, (a) Wong had been arrested, and the
               Government had publicly stated that its investigation was ongoing; (b) MCU had
               publicly announced that it was cooperating in that investigation; (c) the defendant
               had been served with two grand jury subpoenas, each of which called for
               communications with Wong; and (d) the defendant had been questioned by the

50

       Def.’s Mem. at 12.
51

       United States v. Mitchell, 966 F.2d 92, 100 (2d Cir. 1992).
52

       See United States v. Okwumabua, 828 F.2d 950, 953-54 (2d Cir. 1987) (finding that there was
       “no legal or moral duty to inform the defendant that [a special agent of the Inspector General's
       Office] was conducting a criminal investigation” when he interviewed the defendant).
53

       United States v. Anderson, 929 F.2d 96, 99 (2d Cir. 1991) (citations omitted); see also United
       States v. Haak, 884 F.3d 400, 409 (2d Cir. 2018).
        Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 11 of 19
                                                                                              11

               Government about those communications and her receipt of the iPhone X from
               Wong. . . . She also failed to return all devices [requested in the MCU’s letter],
               further belying any suggestion that she felt coerced.”54

In the totality of the circumstances, the evidence that Ash was compelled to produce the iPhone

is insufficient to warrant a hearing, much less to suppress the phone.

               United States v. Scrushy55 – which Ash claims involved “similar circumstances”–

does not warrant a different result.         There, the government gave the SEC “advice or

‘preferences’ regarding the content of [an SEC] deposition and its location” in an attempt to

gather evidence for its criminal investigation, of which the deponent unknowingly was a target.56

The court excluded the deposition testimony as evidence of the defendant’s alleged perjury

because the government “manipulated the simultaneous [criminal and civil] investigations for its

own purposes” in order to procure it.57 But that ruling rested on the contours of the bounds of

the “proper administration of justice,” not on the Fifth Amendment.58    Though, as in Scrushy,

Ash was not advised of the potential use of her iPhone, unlike in Scrushy, her claim rests upon

whether the production as compelled. For the reasons above, it was not. As Ash’s privilege

against self-incrimination therefore was not violated, suppression of the iPhone would be

unwarranted.




54

       Gov’t. Op. at 20 (citing Exs. 2-3).
55

       366 F. Supp. 2d 1134 (N.D. Ala. 2005).
56

       Id. at 1137.
57

       Id. at 1140.
58

       Id. at 1137.
         Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 12 of 19
                                                                                                    12

II.     The Emails

               The government concedes that the search warrants for Ash’s personal email

addresses were predicated, at least in some part, on the forensic analysis of the iPhone.59 Ash

argues that, because the iPhone should be suppressed, so too should any evidence obtained

through these search warrants. However, since the procurement of the iPhone did not infringe

upon Ash’s privilege against self-incrimination, there was no “poisonous tree” of which any

evidence was fruit. The motion to suppress insofar as it relates to evidence obtained by the

search warrants therefore is denied.



III.    Interview Statements and Grand Jury Testimony

        A.     Statements Made Prior to Retaining Counsel: April 6, 2018 and June 8, 2018
               Interviews

               Evidence obtained in violation of a defendant’s right to substantive due process

may be suppressed. That right is violated when government misconduct is so egregious that it

“shocks the conscience.” 60

               The boundaries of this standard are “necessarily imprecise.”61 As this Court has

explained, “‘liability for negligently inflicted harm is categorically beneath the threshold of

constitutional due process’ while ‘conduct intended to injure in some way unjustifiable by any

government interest is the sort of official action most likely to rise to the conscience-shocking

level.’”62   Examples of behavior falling within this range include: six days of intense

59

        Cohen Decl. Ex E.
60

        Rochin v. California, 342 U.S. 165, 172 (1952); Pena v. DePrisco, 432 F.3d 98, 112 (2d Cir.
        2005).
61

        O'Connor v. Pierson, 426 F.3d 187, 203 (2d Cir. 2005).
62

        United States v. Stein, 495 F. Supp. 2d 390, 415 (S.D.N.Y. 2007) (quoting County of Sacramento
        Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 13 of 19
                                                                                                       13

interrogation,63 forcible extraction of capsules from a suspect’s mouth followed by pumping his

stomach against his will,64 and undue governmental pressure that caused an employer to cease

payment of its employees’ legal fees and thus impairing their right to counsel.65 “In short, to

shock the conscience and trigger a violation of substantive due process, official conduct must not

only be wrong; it must be extremely so, truly brutal and offensive to human dignity.”66

               Ash argues that the two voluntary interviews conducted while she allegedly was

an unknowing “target” of the government’s investigation were “outrageous” government

misconduct.67 That argument is unpersuasive, especially when taken in the full factual context.

               Prior to the these two interviews, which occurred on April 6, 2018 and June 8,

2018, Ash had met with an Assistant United States Attorney (“AUSA”) and a special agent with

the office on March 1, 2018.68 During that meeting, Ash discussed her tenure as the chair of the

MCU board and information related to Wong, including the January 2018 memorandum that she

had signed regarding payments that he had received from the MCU.69 At the end of that March

meeting, the AUSA informed Ash that it would be advisable to retain counsel.70 Two weeks

later, on March 13, 2018, Ash was served with a grand jury subpoena requesting, among other

       v. Lewis, 523 U.S. 833, 849 (1998)).
63

       Watts v. Indiana, 338 U.S. 49, 52-55 (1949).
64

       Rochin, 342 U.S. at 172.
65

       Stein, 495 F. Supp. 2d at 413-15.
66

       Mara v. Rilling, 921 F.3d 48, 78-79 (2d Cir. 2019) (internal quotation marks and citation omitted).
67

       “A ‘target’ is a person as to whom the prosecutor or the grand jury has substantial evidence
       linking him or her to the commission of a crime and who, in the judgment of the prosecutor, is a
       putative defendant.” UNITED STATES DEPARTMENT OF JUSTICE MANUAL § 9-11.151.
68

       Compl. ¶ 29.
69

       Id.
70

       Cohen Decl. Ex. K at ECF 4.
        Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 14 of 19
                                                                                               14

items, all documents related to Wong’s compensation, long-term disability payments, and any

communications with Wong.71 Ash did not produce any materials in response.72

               On April 6, 2018, the AUSA interviewed Ash by telephone.73 The government

alleges that Ash then stated falsely that she did not have any documents responsive to the March

subpoena.74 She was not represented by counsel on the call and the government did not inform

her as to whether she was a target of an investigation.

               On June 8, 2018, Ash (unrepresented by counsel), two AUSAs, and the special

agent spoke again by phone.75 And again, Ash allegedly made false and misleading statements.76

The government did not inform her as to whether she was a target of an investigation.

               Ash argues that she was a target of the investigation when the April 6 and June 8

interviews were conducted, that she should have been told that she was a target, and that failure

to do so violated guidance from the Department of Justice (“DOJ”) Manual to “advise witnesses

who are known ‘targets’ of the investigation that their conduct is being investigated for possible

violation of Federal criminal law.”77 She claims also that the government acted “unfairly” by

questioning her outside the presence of counsel after she had become a target. The government

denies that Ash was a target as of the April and June 2018 phone interviews. But even if she

were, the statements made during these interviews need not be suppressed.


71


72
       Compl. ¶ 31.
       Id. ¶¶ 32-33.
73

       Id. ¶ 32.
74

       Id.
75

       Id. ¶ 33.
76

       Id.
77

       UNITED STATES DEPARTMENT OF JUSTICE MANUAL § 9-11.151.
         Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 15 of 19
                                                                                                                15

                The Supreme Court has rejected the argument that it is “fundamentally unfair to

elicit incriminating testimony from a potential defendant without first informing him of his

target status.”78   The DOJ Manual – which “provides internal DOJ guidance” and “is not

intended to, does not, and may not be relied upon to create any rights, substantive or procedural,

enforceable at law”79 – acknowledges this.80 At most, Ash alleges that the government did not

adhere to a DOJ policy that provided “supplemental advice” of a grand jury witness’s status.81

Yet, government action that is merely “incorrect or ill-advised” does not violate an individual’s

substantive due process right.82 Failure to adhere to this DOJ policy does not rise to the level of

governmental misconduct that is “so outrageous that common notions of fairness and decency

would be offended were judicial process invoked to obtain a conviction.”83 That is particularly

so here, given the fact that Ash is a lawyer and a judge, had several contacts with the government

about the Wong investigation, and had even been advised by the AUSA to retain counsel. She

could have been under no illusion that she was not at some risk of criminal exposure.




78

        United States v. Washington, 431 U.S. 181, 190 n.6 (1977); see also Okwumabua, 828 F.2d at
        953.
79

        UNITED STATES DEPARTMENT OF JUSTICE MANUAL § 1-1.200.
80

        Id. § 9-11.151 (“Although the Court in Washington, supra, held that ‘targets’ of the grand jury's
        investigation are entitled to no special warnings relative to their status as ‘potential defendant(s),’ the
        Department of Justice continues its longstanding policy to advise witnesses” of their target status.).
81

        Id.
82

        See Lowrance v. Achtyl, 20 F.3d 529, 537 (2d Cir. 1994) (citation omitted).
83

        United States v. Al-Kassar, 660 F.3d 108, 121 (2d Cir. 2011) (internal quotation marks and
        citation omitted).
         Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 16 of 19
                                                                                                     16

        B.      Statements Made After Retaining Counsel: July 9, 2018 Interview and August 16,
                2018 Grand Jury Testimony

                The Sixth Amendment ensures that “[i]n all criminal prosecutions, the accused

shall enjoy the right . . . to have the Assistance of Counsel for his defence.”84 “[A]n element of

this right is the right of a defendant who does not require appointed counsel to choose who will

represent him.”85 The government must “honor” this right.”86              Yet, there may be a sufficient

reason to inquire into or even disturb a defendant’s choice of counsel if there is an actual or

potential conflict of interest. In a case of potential conflict, “the choice as to which right is to

take precedence must generally be left to the defendant and not be dictated by the government.

The district court, however, must ensure that this choice is made knowingly and intelligently.” 87

To do so, the court first must conduct a “Curcio hearing” to determine “whether the attorney has

an actual conflict, a potential conflict, or no conflict at all.”88

                As the government stated to this Court at the November 4, 2019 pretrial

conference, Archibald had an actual or potential conflict because he appeared to have been

involved in the conduct charged to Ash. The involvement was as follows: On July 6, 2018 Ash,

through Archibald, made an allegedly incomplete production in response to the June 18, 2018

subpoena, which had required that she produce, among other items, all correspondence with

Wong and all documents regarding any items of value received from Wong or the MCU.89

84

        U.S. Const. amend. VI.
85

        United States v. Gonzalez–Lopez, 548 U.S. 140, 144 (2006).
86

        Stein, 541 F.3d at 154.
87

        United States v. Stein, 410 F.Supp.2d 316, 323 (S.D.N.Y. 2006) (internal quotation marks and
        citations omitted).
88

        Id. at 323-24 (internal quotation marks and citations omitted).
89

        Compl. ¶¶ 35, 39.
        Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 17 of 19
                                                                                                             17

Among other records, the production did not contain certain text messages between Ash and

Wong.90 The incomplete production is charged as an overt act in furtherance of the alleged

conspiracy to obstruct justice.91 During a July 9, 2018 interview with the government, at which

Archibald was present, Ash allegedly made false or misleading statements, conduct charged as

an overt act in furtherance of the alleged conspiracy to obstruct justice and which underlie one

charge of obstruction of justice.92 On August 16, 2018, Ash testified in front of the grand jury.

According to the government’s papers, Ash answered certain questions but generally invoked the

Fifth Amendment.93 Archibald represented her for this testimony.

                Ash argues that because Wong’s cell phone had been seized in May, the

government knew as of July 6, 2018 that her production was incomplete and thus that Archibald

was implicated in a crime later charged to his client, an unwaivable conflict.94 Accordingly, she

contends that the government violated her due process rights by failing both to inform her about

the potential conflict and to ask for a Curcio hearing prior to the July 9, 2018 interview.95 She

90

       Id. ¶ 39.
91

       Indictment ¶ 4(e).
92

       Id. ¶¶ 4(f), 6.
93

       Gov’t. Op. at 27.
94

       See United States v. Fulton, 5 F.3d 605, 609, 613 (2d Cir. 1993) (“It is well-settled in this
       circuit that an actual conflict of interest exists when an attorney engages in wrongful conduct
       related to the charge for which the client is on trial. . . . [In this situation,] the resultant conflict
       so permeates the defense that no meaningful waiver can be obtained.”).
95

       The government argues that it could not have sought a Curcio hearing before Ash was indicted, at
       which point the Sixth Amendment right to counsel attaches. See Rothgery v. Gillespie County,
       554 U.S. 191, 198 (2008) (internal quotation marks omitted). Yet, the government’s hands
       were not tied. The Court is not aware of any reason, nor does the government cite any, as to
       why the government would have been prohibited from informing the defendant of a potential or
       actual conflict, had it believed one existed. However, the government’s ability to request a
       Curcio hearing is ultimately irrelevant here. Ash’s argument is based on an alleged violation of
       substantive due process, and for the reasons below, her claim fails under the “shock the conscious
       standard,” irrespective of whether the Sixth Amendment right to counsel had attached.
        Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 18 of 19
                                                                                               18

argues also that the government should have requested a Curcio hearing prior to her August 16,

2018 grand jury testimony because the government knew that Archibald was a witness or

participant to the allegedly false or misleading statements made during the July 9 interview..

The government’s failure to do so, she argues, further violated her due process rights.

               Ash’s argument hinges on the dubious contention that the government must have

known of the actual or potential conflict prior to the July interview and the August grand jury

testimony. As Ash explains, this would have required that the government have known that

“Archibald was either a witness to or a participant” in the conduct underlying the charges against

her.96 But knowledge that a production may have been incomplete does not necessarily equate to

a conclusion that the producing party was conspiring to or had obstructed justice. Nor does

knowledge that a statement may have been untrue, though it is not readily apparent to the Court

at what point the government came to the belief that the statements made during the July

interview were false. But these factual issues need not be resolved. Even if the government was

aware of a potential or actual conflict, its failure to alert Ash to this or to request a Curcio

hearing would not “shock the conscious” such that due process mandates suppression.

Accordingly, there is no basis on which to suppress Ash’s statements made during her July 9,

2018 interview or during her August 16, 2018 grand jury testimony.



IV.    Alternative Relief: Discovery and Evidentiary Hearing

               As an alternative to suppression, Ash requests discovery and an evidentiary

hearing on the following: (1) the government’s involvement, if any, with the MCU’s internal

investigation and request for the iPhone, (2) information regarding Ash’s status during the

government’s investigation, including any decisions as to whether to designate her as a target of
96

       Def.’s Mem. at 7, 21-22.
Case 1:19-cr-00780-LAK Document 47 Filed 06/02/20 Page 19 of 19
